DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-3, 6-10, 13-17, and 20 remain pending, and are rejected. 
Claims 4-5, 11-12, and 18-19 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 11/23/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 11/23/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims include additional elements that integrate the exception into a practical application of the exception. Applicant argues that the comparison of the unsuccessful bid to the minimum offer amount for the established listing to trigger an automatic acceptance is a practical application, and that the notifying a second user with a second listing of an unsuccessful offer to a first listing is more than a drafting effort designed to monopolize the exception. Further arguments are made that the limitations are not well-understood, routine, and conventional in the field, and do not bring any threat of pre-emption.

In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-3 and 6-7 are directed to a method, which is a process. Claims 8-10 and 13-14 are directed to a system, which is an apparatus. Claims 15-17 and 20 are directed to a machine-readable medium, which an article of manufacture. Therefore, claims 1-3, 6-10, 13-17, and 20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 8 as representative, claim 8 sets forth the following limitations reciting the abstract idea of identifying a second listing that is similar to a first listing of an unsuccessful offer:
determining that an offer submitted for a first listing for an item was unsuccessful, the first listing being posted to an online marketplace, the offer being for a first amount and having been submitted by a first user account of the online marketplace;
identifying at least a second listing posted to the online marketplace that shares at least one attribute with the first listing, the second listing having been posted by a second user account of the online marketplace; and
transmitting a notification message to the second user account, the notification message identifying the first amount of the offer submitted by the first user account;
accessing a set of offer acceptance conditions associated with the second listing, the set of offer acceptance conditions identifying a minimum offer amount that has been established by the second user account, the minimum offer amount indicating the minimum offer amount that automatically triggers an offer acceptance for the second listing on behalf of the second user account; and 
in response to determining that the first amount is greater than the minimum offer amount identified by the set of offer acceptance conditions, automatically transmitting a subsequent offer to the first user account, wherein the subsequent offer can be accepted by the first user account to purchase an item offered by the second listing for the first amount.

The recited limitations above set forth the process for notifying a second user with a second listing of an unsuccessful offer to a first listing. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 8 recites additional elements, such as:
one or more computer processors;
one or more computer-readable mediums storing a instructions;
Taken individually and as a whole, representative claim 8 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

In view of the above, under Step 2A (Prong 2), claims 1-20 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 8, taken individually or as a whole, the additional elements of claim 8 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 8 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (transmitting a notification message…, etc.), performing repetitive calculations (determining that an offer submitted…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 8 do not add anything further than when they are considered individually.

The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method) and independent claim 15 (computer-readable medium), the claims recite substantially similar limitations as set forth in claim 8. The additional elements of claims 1 and 15 remain only broadly and generically defined, with the claim functionality paralleling that of claim 8 (system). As such, claims 1 and 15 are rejected for at least similar rationale as discussed above.

Dependent claims 2-3, 6-7, 9-10, 13-17, and 20 recite further complexity to the judicial exception (abstract idea) of claim 8, such as by further defining the algorithm for identifying similar listings to a first listing upon an unsuccessful offer. Thus, each of claims 2-3, 6-7, 9-10, 13-17, and 20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-3, 6-7, 9-10, 13-17, and 20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 8, and 15.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625           

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625